Pecora, J.
Motion to vacate service of process upon foreign corporation is granted. The defendant is an airline in Honduras which operated exclusively in Central America. Less facts are shown here for holding that the defendant is amenable to service than demonstrated in Dineen v. United Airlines Transport Corporation (166 Misc. 422), where it was held that the corporation was not'doing business here. The fact that the Honduran company is affiliated through common parentage with another corporation having its office in New York does, not mean that the defendant corporation is doing business here. (Cannon Mfg. Co. v. Cudahy Co., 267 U. S. 333; Compania Mexicana v. Compania Metropolitana, 250 N. Y. 203, affg. 223 App. Div. 346.) Settle order.